           Case 1:18-cv-11138-JMF Document 24 Filed 03/29/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ROLEX WATCH USA, INC.,                                                 :
                                                                       :
                                    Plaintiff,                         :     18-CV-11138 (JMF)
                                                                       :
                  -v-                                                  :   ORDER SCHEDULING
                                                                       :   DEFAULT JUDGMENT
JOSE GALLARRETA, et al.,                                               :   BRIEFING AND SHOW
                                                                       :     CAUSE HEARING
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         On November 29, 2018, Plaintiffs filed its Complaint with the Court. See Docket No. 1.
Defendant Gallarreta (“Defendant”) was served with the Complaint on February 25, 2019, and
proof of service was filed with the Court. See Docket Nos. 18, 19. To date, Defendant has
neither answered the Complaint, nor otherwise appeared in this action. In light of the foregoing,
it is hereby ORDERED that any motion for default judgment shall be filed, in accordance with
the Court’s Individual Rules and Practices for Civil Cases (available at http://nysd.uscourts.gov/
judge/Furman), no later than April 18, 2019. Defendant shall file any opposition to the motion
for default judgment no later than April 25, 2019.

        If a motion for default judgment is filed, it is further ORDERED that Defendant appear
and show cause before this Court, Courtroom 1105 of the Thurgood Marshall Courthouse, 40
Centre Street, New York, New York, on May 2, 2019, at 4:15 p.m. (the time currently scheduled
for the initial pretrial conference, see Docket No. 17), why an order should not be issued granting
a default judgment against Defendant. Prior to that date, Plaintiff must file the proposed default
judgment order electronically, using the ECF Filing Event “Proposed Default Judgment,” for the
Clerk’s approval.

        In the event that any Defendant appears or opposes the motion for default judgment prior
to that date, the parties shall prepare to treat that conference as the initial pretrial conference with
respect to any such appearing Defendant. That is, if any Defendant appears, opposes the motion,
or seeks a nunc pro tunc extension of time to respond to the complaint, then the parties —
including any such appearing Defendant — shall follow the pre-conference procedures specified
in the Court’s Order of November 30, 2018, including by submitting a joint letter addressing
certain topics and a proposed case management plan no later than the Thursday prior to the
conference. See Docket No. 10.

       It is further ORDERED that Plaintiff serve Defendant via overnight courier (1) with a
copy of this Order within one business day of the date of this Order; and (2) with a copy of the
motion for default judgment and all supporting papers within one business day of the date of
         Case 1:18-cv-11138-JMF Document 24 Filed 03/29/19 Page 2 of 2



any such motion. In each case, within two business days of service, Plaintiff must file proof of
such service on the docket.

       Finally, it is ORDERED that the initial pretrial conference previously scheduled for May
2, 2019 is adjourned sine die, as it is replaced by the default judgment hearing.

       SO ORDERED.

Dated: March 29, 2019                               __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                          United States District Judge




                                                2
